420 U.S. 307 (1975)
ROE ET AL.
v.
DOE.
No. 73-1446.
Supreme Court of United States.
Argued December 18, 1974.
Decided February 19, 1975.
CERTIORARI TO THE COURT OF APPEALS OF NEW YORK.
Marvin M. Karpatkin argued the cause for petitioners. With him on the briefs was Michael N. Pollet.
Ephraim S. London argued the cause for respondent. With him on the brief were Franklin S. Bonem, Bonnie P. Winawer, and Helen L. Buttenwieser.[*]
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.
NOTES
[*]  Ira M. Millstein filed a brief for the Association of American Publishers, Inc., as amicus curiae urging reversal.

Joseph Onek filed a brief for the American Psychiatric Assn. et al. as amici curiae urging affirmance.